Citation Nr: 0504251	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-12 580	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent prior to April 
7, 2003 and in excess of 70 percent from April 7, 2003. 

2.  Entitlement to an effective date prior to April 7, 2003 
for a total evaluation based on individual unemployability 
due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the benefits sought on appeal.  The 
veteran, who had active service from October 1968 to December 
1970, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

FINDING OF FACT

On January 24, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal was requested.


CONCLUSION OF LAW

The requirements for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In this case, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) dated in December 2004 in 
which he stated that he was withdrawing his appeal.  This 
statement was forwarded to the RO and in turn to the BVA in 
January 2005.  Therefore, since the appellant has withdrawn 
this appeal, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


